DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed October 6, 2021. 
Claims 1, 9-10, and 12 have been amended.
Claims 1-12 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Divisional of Application 15/150,541 filed on 5/10/2016, which claims further priority of Foreign application JP2015-102106 filed 5/19/2015. Applicant's claim for the benefit of this prior-filed application is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-12, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that analyzing usage trends of each sales room can be done by a human visually standing at an entrance to a salesroom and recording the amount of time the user spends in that room, which is directed towards the abstract idea of Organizing Human Activity and Mental Processes for the reasons shown below. The Examiner further notes that control the sound wave transmitting device, receive the identification information, store the identification information, display a predetermined code information, transmit identification information, and store a consolidation information merely add insignificant extra solution and merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Applicant’s claimed limitations 
The Examiner further notes that the claims are also directed towards the abstract idea of Organizing Human Activity which does not appear to be argued by Applicant.
With regard to the limitations of claims 1-12, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.
The Applicant further argues that the sound wave transmitting device provided in the cart and outputting identification information of the cart is not taught by the cited prior art references. The Examiner respectfully disagrees. The Examiner asserts that Brice et al explicitly disclose wherein the transmitting device provided in the cart includes a first processor configured to (See Figure 1, Figure 3, Figure 4, Figure 15, Figure 17, and claim 1 – “A media enhanced shopping cart system … an inventory component for determining an inventory contained by the shopping cart; an identification component for associating a unique identity of the shopping cart; a correlation component of a modular computing device for correlating the inventory contained by the shopping cart with the unique identity of the shopping cart; and a communication component for conveying to a retailer system the correlation between the inventory and the unique identity of the shopping cart”), where at least Claim 1 has transmitting and receiving computing components for analyzing and identifying items in a specific cart. Then Paragraph 0062 – “current location 128 of the cart” and Paragraph 0068 – “convey the unique identity of the shopping cart to a Point of Sale 300 (or other retailer system)”, which specifically disclose outputting identification information of the cart (word for word). The Examiner asserts that Sakurada is only relied upon for teaching the “sound wave”, which is clearly taught in at least Paragraphs 0047-0048, where it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. to incorporate the sound wave transmitting device of Sakurada in order to accurately identify certain objects or devices using specific frequencies, thereby ensuring proper tracking is completed. The Examiner asserts that swapping out the RFID tags in Brice et al. for a sound wave transmitter of Sakurada would have been obvious because both components are transmitting data regarding an object. Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract 
            In the instant case (Step 1), claim 9 is directed toward a process, claim 10 is directed toward a product, and claims 1-8 and 11-12 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an information processing system comprising: a sound wave transmitting device provided in a cart in a store, a terminal device and an information processing device, wherein the sound wave transmitting device provided in the cart includes a first processor configured to: control the sound wave transmitting device to identify itself by outputting identification information of the cart as sound wave corresponding to a location of the sound wave transmitting device within the store, the terminal device includes a second processor configured to: receive the identification information that is output by the sound wave transmitting device, store the identification information along with a receiving time of the identification information, control to display a predetermined code information based on a determination whether the terminal device receives an operation for displaying the predetermined code information corresponding to product identification information that identifies a product in the store, and transmit, to the information processing device, identification information of a sound wave identification device and time information of receiving the identification information of the sound wave identification device along with the product identification information corresponding to a displayed predetermined code information in response to the predetermined code provide a flow line of the cart and a staying time in each salesroom in the store when a product is identified by the product identification information by analyzing the consolidation information, and analyze usage trends of each salesroom in the store based on the consolidation information of a plurality of carts (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing receiving data identifying a scanner within a store (e.g. a specific shopping cart), a human user scanning products with the identified scanner, retrieving data regarding the products scanned (e.g. product number, price, etc.), storing the scanned product information (e.g. a record of items in the cart), displaying corresponding information about the products in the cart (e.g. total cost), and analyzing usage trends which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing products scanned by humans at a shopping cart and displaying data regarding the products that are determined based on the scanned product identifier and analyzing usage trends, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “an information processing system comprising: a sound wave transmitting device provided in a cart in a store, a terminal device and an information processing device, wherein the sound wave transmitting device provided in the cart includes a first processor configured to: control the sound wave transmitting device to identify itself by outputting identification information of the cart as sound wave corresponding to a location of the sound wave transmitting device within the store, the terminal device includes a second processor configured to: receive the identification information that is output by the sound wave transmitting device, store the identification information along with a receiving time of the identification information, control to display, and transmit, to the information processing device, identification information of a sound wave identification device and time information of receiving the identification information of the sound wave identification device along with the product identification information corresponding to a displayed predetermined code information in response to the predetermined code information being read by a predetermined reader device provided in the store, the information processing device includes a third processor configured to: store a consolidation information including the identification information of the sound wave transmitting device, the time information and the product identification information received from the terminal device” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity. 
In addition, dependent claims 2-8 and 11-12 further narrow the abstract idea and dependent claims 4-6 additionally recite “output the identification information by superimposing the identification information on a sound signal and output the identification information in a range of frequency greater than or equal to 16 kHz” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “memory device and network” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “information processing system, cart, a sound wave transmitting device, terminal device, information processing device, store, sound wave, product, non-transitory computer-readable medium, computer readable instructions, first/second/third processor, memory device, and network” are recited so generically (no details whatsoever 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 9; System claims 1-8; and Product claim 10 recite a information processing system, cart, a sound wave transmitting device, terminal device, information processing device, store, sound wave, product, non-transitory computer-readable medium, computer readable instructions, first/second/third processor, memory device, and network; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0078-0080 and 0262 and Figures 5-8. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the 
In addition, claims 2-8 and 11-12 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4-6 additionally recite “output the identification information by superimposing the identification information on a sound signal and output the identification information in a range of frequency greater than or equal to 16 kHz” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “memory device and network” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brice et al. (US 2006/0293968 A1) in view of Sakurada (US 2015/0117160 A1) and further in view of Christopher (US 2008/0042836 A1).

Regarding Claims 1 and 9-10: Brice et al. teach an information processing system comprising (See Figure 1, Figure 3, Figure 4, Figure 15, Figure 17, Paragraph 0046, Paragraph 0124 and claim 1): 
a transmitting device provided in a cart in a store, a terminal device and an information processing device, wherein the transmitting device provided in the cart includes a first processor configured to (See Figure 1, Figure 3, Figure 4, Figure 15, Figure 17, and A media enhanced shopping cart system … an inventory component for determining an inventory contained by the shopping cart; an identification component for associating a unique identity of the shopping cart; a correlation component of a modular computing device for correlating the inventory contained by the shopping cart with the unique identity of the shopping cart; and a communication component for conveying to a retailer system the correlation between the inventory and the unique identity of the shopping cart”): 
control the transmitting device to identify itself by outputting identification information of the cart as “a communication” corresponding to a location of the transmitting device within the store (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Abstract, Paragraph 0046, Paragraph 0062 – “current location 128 of the cart”, Paragraph 0068 – “convey the unique identity of the shopping cart to a Point of Sale 300 (or other retailer system)”, Paragraph 0118 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, and claim 1 – “an identification component for associating a unique identity of the shopping cart”); 
the terminal device includes a second processor configured to: receive the identification information that is output by the transmitting device, store the identification information along with a receiving time of the identification information (See Figure 1, Figure 4, Figure 17, Figure 18, Paragraph 0046 – “the correlation component correlates the current inventory with the unique identity of the cart 10 and stores the correlation (preferably in the MOD 200), such that, at the Point of Sale 300, the MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the locationing component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart, over the course of a shopping trip, store the correlation, and wirelessly communicate the correlation to the Point of Sale 300”, Paragraph 0062 – “current location 128 of the cart”, Paragraph 0068 – “convey the unique identity of the shopping cart to a Point of Sale 300 (or other retailer system)”, Paragraphs 0118-0121 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, and claim 1); 
control to display a predetermined code information based on a determination whether the terminal device receives an operation for displaying the predetermined code information corresponding to product identification information that identifies a product in the store (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Abstract, Paragraph 0046, Paragraph 0053 – “the inventory component to store the identity of products”, Paragraph 0061, Paragraph 0072 – “information may further be displayed on the video display 75, for example information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc”, Paragraph 0074, Paragraph 0106 – “display of consumer specific information, such as the running total of the products in the cart 10, loyalty card or other consumer identifying information, product information pertaining to a specific product recently placed in the cart 10”, claim 1 – “an inventory component for determining an inventory contained by the shopping cart”, and claim 7);
and transmit, to the information processing device, identification information of an identification device and time information of receiving the identification information of the inventory component to store the identity of products”, Paragraph 0061, Paragraph 0072 – “information may further be displayed on the video display 75, for example information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc”, Paragraph 0074 – “the scanner 215 is operably coupled to the MOD 200, such that as products are scanned and placed in the cart 10, the MOD 200 stores in local memory 202 a running total of the products in the cart 10 for purchase”, Paragraph 0106, Paragraph 0115, Paragraphs 0118-0121 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, claim 1 – “an inventory component for determining an inventory contained by the shopping cart”, and claim 7);
the information processing device includes a third processor configured to: store a consolidation information including the identification information of the transmitting device, the time information and the product identification information received from the terminal device (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Abstract, Paragraph 0046, Paragraph 0074 – “the scanner 215 is operably coupled to the MOD 200, such that as products are scanned and placed in the cart 10, the MOD 200 stores in local memory 202 a running total of the products in the cart 10 for purchase”, Paragraph 0113 – “the MOD 200 may have identified and stored the identity of each product placed in the cart 10 during shopping, such that upon approaching the Point of Sale 300, the POS computer 326 may initiate checkout services based on the products for purchase known to be in the cart 10 by the MOD 200, as communicated to the POS computer 326 via the network transceiver 204”, Paragraphs 0118-0121 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior … data collected and stored in the memory over the course of the consumer's 85 shopping trips”, and claim 1);
provide a staying time in each salesroom in the store when a product is identified by the product identification information by analyzing the consolidation information (See Figure 5 and Paragraph 0121 – “the length of time spent in specific areas or aisles of the store, 5) what products are in the cart 10 for purchase, 6) if known (such as from a loyalty card), consumer statistical or demographic data (gender, age, spending and purchasing habits), 7) store traffic patterns such as time, day, period, duration, etc., and 8) cart usage patterns”).

Brice et al. do not specifically disclose a sound wave transmitting device, a sound wave identification device, and a sound wave, provide a “flow line” of the cart and staying time in each salesroom in the store when a product is identified by the product identification information by analyzing the consolidation information, or analyze usage trends of the each salesroom in the store based on the consolidation information of a plurality of carts. However, Sakurada further teaches a sound wave transmitting device, a sound wave identification device, and a sound wave (See Figure 3, Figure 5, Figure 8, Figure 9, Figure 14, Figure 18, Abstract, Paragraph 0005 – “utilizing inaudible sound (that is, ultrasonic wave)”, Paragraph 0036, Paragraph 0045, Paragraph 0047 – “the transmission control unit 23 modulates the store identification code by a specific spread code to thereby generate an audio signal in which the frequency of the spread code after the modulation is shifted to a higher frequency band”, Paragraph 0048 – “shifts the frequency to a frequency range which is a relatively high frequency range of an audible range not lower than a frequency (for example, 18 kHz)”, and claim 1 – “A terminal device comprising: a sound wave receiver, configured to receive sound wave … an activation controller, configured to activate the sound wave receiver on condition that the identification code is detected”).
The teachings of Brice et al. and Sakurada are related because both are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. to incorporate the sound wave transmitting device of Sakurada in order to accurately identify certain objects or devices using specific frequencies, thereby ensuring proper tracking is completed.
Brice et al. in view of Sakurada do not specifically disclose provide a “flow line” of the cart and staying time in each salesroom in the store when a product is identified by the product identification information by analyzing the consolidation information or analyze usage trends of the each salesroom in the store based on the consolidation information of a plurality of carts. However, Christopher further teaches:
provide a “flow line” of the cart and staying time in each salesroom in the store when a product is identified by the product identification information by analyzing the consolidation information (See Figure 4, Figure 5, Figure 18, Figure 19, Paragraph 0110 the route or path of an IRU is determined … determine that the path of a cart has ended when the cart reached a point-of-sale terminal and has been there for more than 3 minutes. The beginning of a path may be determined once a cart enters a zone such as, for example, the front door, or the produce area”, and Paragraph 0111);
analyze usage trends of the each salesroom in the store based on the consolidation information of a plurality of carts (See Figure 4, Figure 5, Figure 16, Figure 18, Figure 19, Paragraph 0087 – “monitor the mobile device's travel pattern, search history, etc., and record the activities into database 1330 and/or database 1340”, Paragraph 0089 – “behavioral data is analyzed for patterns”, Paragraph 0095 – “IRU 1610 can be placed on a shopping cart 1645 or basket. In this way, a travel pattern 1650 of IRU 1610 through the store may be tracked by traffic tracking system 1620 as the cart or basket is being used by a customer”, Paragraph 0110 – “the route or path of an IRU is determined … determine that the path of a cart has ended when the cart reached a point-of-sale terminal and has been there for more than 3 minutes. The beginning of a path may be determined once a cart enters a zone such as, for example, the front door, or the produce area”, Paragraph 0111, and Paragraph 0117 – “the behavior report may include path of travel for a selected customer”).
The teachings of Brice et al., Sakurada, and Christopher are related because all are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. in view of Sakurada to incorporate the flow line of Christopher in order to better determine how shoppers are moving throughout the store allowing for better product placement. 

Regarding Claim 2: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. does not specifically disclose the following. However, Sakurada further teaches wherein the sound wave includes an ultrasound wave (See Figure 3, Figure 5, Figure 8, Figure 9, Figure 14, Figure 18, Abstract, Paragraph 0005 – “utilizing inaudible sound (that is, ultrasonic wave)”, Paragraph 0036, Paragraph 0045, Paragraph 0047 – “the transmission control unit 23 modulates the store identification code by a specific spread code to thereby generate an audio signal in which the frequency of the spread code after the modulation is shifted to a higher frequency band”, Paragraph 0048 – “shifts the frequency to a frequency range which is a relatively high frequency range of an audible range not lower than a frequency (for example, 18 kHz)”, and claim 1 – “A terminal device comprising: a sound wave receiver, configured to receive sound wave … an activation controller, configured to activate the sound wave receiver on condition that the identification code is detected”). 
The teachings of Brice et al. and Sakurada are related because both are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. to incorporate the sound wave transmitting device of Sakurada in order to accurately identify certain objects or devices, thereby ensuring proper tracking is completed.

Regarding Claim 3: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. further teach wherein the identification The correlation component may be further operably coupled to the locationing component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart, over the course of a shopping trip, store the correlation, and wirelessly communicate the correlation to the Point of Sale 300”, Paragraph 0062 – “current location 128 of the cart”, Paragraph 0068 – “convey the unique identity of the shopping cart to a Point of Sale 300 (or other retailer system)”, Paragraph 0118 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, and claim 1 – “an identification component for associating a unique identity of the shopping cart”). 
Brice et al. do not specifically disclose a sound wave transmitting device. However, Sakurada further teaches a sound wave transmitting device (See Figure 3, Figure 5, Figure 8, Figure 9, Figure 14, Figure 18, Abstract, Paragraph 0005 – “utilizing inaudible sound (that is, ultrasonic wave)”, Paragraph 0036, Paragraph 0045, Paragraph 0047 – “the transmission control unit 23 modulates the store identification code by a specific spread code to thereby generate an audio signal in which the frequency of the spread code after the modulation is shifted to a higher frequency band”, Paragraph 0048 – “shifts the frequency to a frequency range which is a relatively high frequency range of an audible range not lower than a frequency (for example, 18 kHz)”, and claim 1 – “A terminal device comprising: a sound wave receiver, configured to receive sound wave … an activation controller, configured to activate the sound wave receiver on condition that the identification code is detected”).


Regarding Claim 4: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. further teach wherein the identification information of the transmitting device includes identification information that is stored in a memory device provided in the transmitting device or identification information that is received by the transmitting device from the information processing device through a network (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Paragraph 0046 – “the correlation component correlates the current inventory with the unique identity of the cart 10 and stores the correlation (preferably in the MOD 200), such that, at the Point of Sale 300, the MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the locationing component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart, over the course of a shopping trip, store the correlation, and wirelessly communicate the correlation to the Point of Sale 300”, Paragraph 0062 – “current location 128 of the cart”, Paragraph 0068 – “convey the unique identity of the shopping cart to a Point of Sale 300 (or other retailer system)”, Paragraphs 0118-0121 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, Paragraph 0124 – “a plurality of wireless access points 320 may be located throughout the store to provide network coverage to each cart 10 located in the store, communicating by way of the network transceiver 204 (e.g., a wireless modem) in MOD 200. The network transceiver 204 may be located anywhere on cart 10 and is operably coupled to MOD 200. In an embodiment, the network transceiver is integrated with display 75, or alternatively is integrated with MOD 200. Data may be transferred to and from the cart 10 via the wireless link between the network transceiver 204 and the POS Server 325. Data may be transferred to and from the cart 10 via the wireless link between the network transceiver 204 and the In-Store Server ("ISS") 330. The ISS 330 may store cart 10 data and act as an intermediary between the retailer's store systems and each cart 10. The ISS 330 may also connect over a firewall 332 through a broadband modem/router 333 via a network (in an embodiment, the Internet or VPN 335) to a Host Central Server ("HCS") 340 located at a host company's hosting facility”, and claim 1). 
Brice et al. do not specifically disclose a sound wave transmitting device. However, Sakurada further teaches a sound wave transmitting device (See Figure 3, Figure 5, Figure 8, Figure 9, Figure 14, Figure 18, Abstract, Paragraph 0005 – “utilizing inaudible sound (that is, ultrasonic wave)”, Paragraph 0036, Paragraph 0045, Paragraph 0047 – “the transmission control unit 23 modulates the store identification code by a specific spread code to thereby generate an audio signal in which the frequency of the spread code after the modulation is shifted to a higher frequency band”, Paragraph 0048 – “shifts the frequency to a frequency range which is a relatively high frequency range of an audible range not lower than a frequency (for example, 18 kHz)”, and claim 1 – “A terminal device comprising: a sound wave receiver, configured to receive sound wave … an activation controller, configured to activate the sound wave receiver on condition that the identification code is detected”).
The teachings of Brice et al. and Sakurada are related because both are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. to incorporate the sound wave transmitting device of Sakurada in order to accurately identify certain objects or devices, thereby ensuring proper tracking is completed.

Regarding Claim 5: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. further teach wherein the first processor is further configured to output the identification information by superimposing the identification information on a “communication” (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Abstract, Paragraph 0046, Paragraph 0062 – “current location 128 of the cart”, Paragraph 0068 – “convey the unique identity of the shopping cart to a Point of Sale 300 (or other retailer system)”, Paragraph 0072, Paragraph 0106, Paragraph 0118 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, and claim 1 – “an identification component for associating a unique identity of the shopping cart”). 
Brice et al. do not specifically disclose a sound signal. However, Sakurada further teaches a sound signal (See Figure 3, Figure 5, Figure 8, Figure 9, Figure 14, Figure 18, Abstract, Paragraph 0005 – “utilizing inaudible sound (that is, ultrasonic wave)”, the transmission control unit 23 modulates the store identification code by a specific spread code to thereby generate an audio signal in which the frequency of the spread code after the modulation is shifted to a higher frequency band”, Paragraph 0048 – “shifts the frequency to a frequency range which is a relatively high frequency range of an audible range not lower than a frequency (for example, 18 kHz)”, and claim 1 – “A terminal device comprising: a sound wave receiver, configured to receive sound wave … an activation controller, configured to activate the sound wave receiver on condition that the identification code is detected”).
The teachings of Brice et al. and Sakurada are related because both are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. to incorporate the sound wave transmitting device of Sakurada in order to accurately identify certain objects or devices, thereby ensuring proper tracking is completed.

Regarding Claim 6: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. does not specifically disclose the following. However, Sakurada further teaches wherein the first processor is further configured to output the identification information in a range of frequency greater than or equal to 16 kHz (See Figure 3, Figure 5, Figure 8, Figure 9, Figure 14, Figure 18, Abstract, Paragraph 0005 – “utilizing inaudible sound (that is, ultrasonic wave)”, Paragraph 0036, Paragraph 0045, Paragraph 0047 – “the transmission control unit 23 modulates the store identification code by a specific spread code to thereby generate an audio signal in which the frequency of the spread code after the modulation is shifted to a higher frequency band”, Paragraph 0048 – “shifts the frequency to a frequency range which is a relatively high frequency range of an audible range not lower than a frequency (for example, 18 kHz)”, and claim 1 – “A terminal device comprising: a sound wave receiver, configured to receive sound wave … an activation controller, configured to activate the sound wave receiver on condition that the identification code is detected”). 
The teachings of Brice et al. and Sakurada are related because both are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. to incorporate the sound wave transmitting device of Sakurada in order to accurately identify certain objects or devices, thereby ensuring proper tracking is completed.

Regarding Claim 7: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. further teach wherein the product identification information includes information relating benefits that are provided to a user of the terminal device (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Abstract, Paragraph 0046, Paragraph 0050 – “receive discounts, coupons, and track usage of the store's services”, Paragraph 0053 – “the inventory component to store the identity of products”, Paragraph 0061, Paragraph 0072 – “information may further be displayed on the video display 75, for example information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc”, Paragraph 0074 – “the scanner 215 is operably coupled to the MOD 200, such that as products are scanned and placed in the cart 10, the MOD 200 stores in local memory 202 a running total of the products in the cart 10 for purchase”, Paragraph 0106, Paragraph 0115, Paragraphs 0118-0121 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, claim 1 – “an inventory component for determining an inventory contained by the shopping cart”, and claim 7). 

Regarding Claim 8: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. further teach wherein the predetermined code information includes one of a barcode and a QR code (See Figure 1, Figure 4, Figure 5, Figure 17, Figure 18, Abstract, Paragraph 0046, Paragraph 0053 – “the inventory component to store the identity of products”, Paragraph 0061, Paragraph 0072 – “information may further be displayed on the video display 75, for example information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc”, Paragraph 0073 – “the scanner 215 may be activated by the consumer 85 by bringing any product with a barcode symbol within a set proximity of the scanner 215”, Paragraph 0074 – “the scanner 215 is operably coupled to the MOD 200, such that as products are scanned and placed in the cart 10, the MOD 200 stores in local memory 202 a running total of the products in the cart 10 for purchase”, Paragraph 0106, Paragraph 0115, Paragraphs 0118-0121 – “The cart 10, by way of the media enhancements discussed above captures real-time purchasing behavior”, claim 1 – “an inventory component for determining an inventory contained by the shopping cart”, and claim 7). 

Regarding Claim 11: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 1. Brice et al. in view of Sakurada do not specifically disclose the following. However, Christopher further teach wherein the third processor is configured to cause a display to display: an analysis menu that shows analysis items that are selectable by a user of the information processing device, and an analysis result based on an analysis corresponding to the selected analysis item (See Figure 4, Figure 5, Figure 18, Figure 19, Paragraph 0110 – “the route or path of an IRU is determined … determine that the path of a cart has ended when the cart reached a point-of-sale terminal and has been there for more than 3 minutes. The beginning of a path may be determined once a cart enters a zone such as, for example, the front door, or the produce area”, Paragraph 0111, and Paragraph 0117 – “the behavior report may include path of travel for a selected customer”).
The teachings of Brice et al., Sakurada, and Christopher are related because all are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. in view of Sakurada to incorporate the flow line of Christopher in order to better determine how shoppers are moving throughout the store allowing for better product placement.

Regarding Claim 12: Brice et al. in view of Sakurada and further in view of Christopher teach the limitations of claim 11. Brice et al. in view of Sakurada do not specifically disclose the following. However, Christopher further teach wherein the analysis items include at least analyzing the usage trend based on a plurality of pieces of the monitor the mobile device's travel pattern, search history, etc., and record the activities into database 1330 and/or database 1340”, Paragraph 0089 – “behavioral data is analyzed for patterns”, Paragraph 0095 – “IRU 1610 can be placed on a shopping cart 1645 or basket. In this way, a travel pattern 1650 of IRU 1610 through the store may be tracked by traffic tracking system 1620 as the cart or basket is being used by a customer”, Paragraph 0110 – “the route or path of an IRU is determined … determine that the path of a cart has ended when the cart reached a point-of-sale terminal and has been there for more than 3 minutes. The beginning of a path may be determined once a cart enters a zone such as, for example, the front door, or the produce area”, Paragraph 0111, and Paragraph 0117 – “the behavior report may include path of travel for a selected customer”).
The teachings of Brice et al., Sakurada, and Christopher are related because all are tracking user movement/interactions to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the point of sale shopping cart tracking system of Brice et al. in view of Sakurada to incorporate the flow line of Christopher in order to better determine how shoppers are moving throughout the store allowing for better product placement.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683